DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed September 11, 2020.  Currently, claims 1–20 are pending.

Claim Objections
Claims 1, 3, 13–15, and 19–20 are objected to because of the following informalities:  
Claims 1, 13, and 19 recite functionality to “identify one or more industrial assets”.  However, claims 1, 13, and 19 subsequently recite “the industrial assets”.
Claims 1, 13, and 19 further recite functionality to “generate respective one or more digital asset models”.  However, claims 1, 13, and 19 subsequently recite “the one or more digital asset models”.  
In view of the above, Examiner recommends amending the claims to recite functionality to “generate one or more industrial assets” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Claims 3 and 15 recite “the digital asset models” in lines 2, 4, and 6 (claim 3) and 2, 4, and 5–6 (claim 15).  As noted above, however, claims 1, and 13 previously recite “one or more digital asset models”.  In view of the above, Examiner recommends amending claims 3 and 15 to recite “the one or more digital asset models” in order to avoid issues of clarity under 35 U.S.C. 112(b).  
Claims 14 and 20 recite “retrieving one or more digital device models” and subsequently recite “the digital device models”.  As a result, Examiner recommends amending the claims to recite “generating the one or more digital asset models based on the one or more digital device models” in order to avoid issues of clarity under 35 U.S.C. 112(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3–4, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 15 recite “their corresponding industrial assets”.  The term “their” is an unclear associative word that renders the scope of the claims indefinite.  For purposes of examination, claims 3 and 15 are interpreted as reciting “the digital asset models define visual representations and functional specification data for 
Claim 4 recites “the automation system” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted as reciting “the industrial automation system” in line 4.
Claim 12 recites “industrial assets” in line 2.  However, claim 1 previously recites “one or more industrial assets” and “the industrial assets”.  As a result, the scope of claim 12 is indefinite because it is unclear whether Applicant intends for the “industrial assets” of claim 12 to reference the “industrial assets” of claim 1 or intends to introduce second, different industrial assets.  For purposes of examination, and in view of the objection above, claim 12 is interpreted as reciting functionality to “receive operational data from the one or more industrial assets”.  
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–8 and 12–20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2019/0163215) in view of Benesh et al. (U.S. 2019/0138667).
Claims 1, 13, and 19:  Cheng discloses a system for designing and testing industrial control projects, comprising: 
a memory that stores executable components (See FIG. 2 and paragraph 22, wherein memory is disclosed); and 
a processor, operatively coupled to the memory, that executes the executable components (See FIG. 2 and paragraph 22, wherein a processor is disclosed), the executable components comprising: 
an interface component configured to receive, via a cloud platform (See FIG. 1–2 and paragraph 26, wherein a communication interface is disclosed with respect to a cloud-based environment; and see paragraph 30, wherein user input information is collected), industrial control data comprising at least control programming and device configuration data that, in response to execution on one or more industrial devices, facilitate monitoring and control of an industrial automation system (See FIG. 1 and paragraphs 31–32 and 37, wherein operational settings and asset configuration data is collected); 
a project analysis component configured to identify one or more industrial assets defined in the industrial control data, and to generate respective one or more digital asset models representing the industrial assets (See paragraphs 32 and 37–38, wherein collected data is analyzed to produce asset models, and paragraphs 52–53 and 60, wherein models are generated with respect to each subsystem); and 
a simulation component configured to generate a digital twin of the industrial automation system, wherein the digital twin comprises the one or more digital asset models (See paragraphs 52–53 and 60, wherein subsystem models are aggregated into a macro digital twin).  Cheng does not expressly disclose the remaining claim elements.
Benesh discloses a user interface component configured to receive, via a cloud platform, an industrial control project that, in response to execution, facilitates monitoring and control of an industrial system (See paragraphs 36, 39–40, and 54, wherein plan data is received over a cloud-based environment via a graphical user interface).
Cheng discloses a system directed to modeling assets within a building system.  Benesh similarly discloses a system directed to modeling project elements for managing a project.  Each reference discloses a system directed to modeling systems.  The technique of utilizing a control project is applicable to the system of Cheng as they each share characteristics and capabilities; namely, they are directed to systems modeling.
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Benesh to the teachings of Cheng would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate systems modeling into similar systems.  Further, applying a control project to Cheng would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
With respect to claim 19, Cheng further discloses a computer-readable medium embodiment (See paragraph 5).
Claims 2, 14, and 20:  Although Cheng discloses generating digital asset models corresponding to the one or more industrial assets (See citations above), Cheng does not expressly disclose the remaining claim elements.
Benesh discloses wherein the simulation component is configured to generate the one or more digital models based on digital models and retrieved from a vendor repository associated with a vendor of the one or more assets (See paragraphs 36 and 41, wherein modeling is performed based on reality data that is captured from any location within the project supply chain, including manufacturing and fabrication entities; see also paragraphs 88–89).
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3 and 15:  Cheng discloses the system of claim 2, wherein 
the digital asset models define visual representations and functional specification data for their corresponding industrial assets (See paragraphs 58 and 37–38, wherein the digital twins define systems visualizations and specification data for each system), and 
the simulation component is configured to customize the digital asset models using device configuration data obtained from the industrial control data to yield the digital asset models (See paragraphs 58–59, wherein the simulated models may be customized based on inputs).  Cheng does not expressly disclose the remaining claim elements.
Benesh discloses a control project (See paragraphs 36 and 40, wherein plan data is received). 
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4 and 16:  Cheng discloses the system of claim 1, wherein the simulation component is configured to execute a simulation of a virtualized plant comprising the digital twin, and the simulation simulates control of the automation system under control of the industrial control data (See paragraph 58, wherein the digital twin is used to simulate control of the system).  Cheng does not expressly disclose the remaining claim elements.
Benesh discloses a control project (See paragraphs 36 and 40, wherein plan data is received).
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 5:  Cheng discloses the system of claim 4, wherein the virtualized plant comprises two or more digital twins, and the two or more digital twins comprise at least a first digital twin and a second digital twin (See paragraphs 53 and 60, wherein a digital twin is generated for each subsystem).  Although Cheng implicitly discloses differing degrees of fidelity, Cheng does not expressly disclose the remaining claim elements.
Benesh discloses at least a first model data having a first degree of fidelity and a second model data having a second degree of fidelity that is higher than the first degree of fidelity (See paragraph 66, wherein modeling accuracy varies based on collection methods, and wherein more accurate data is acquired for modeling sensitive areas).
One of ordinary skill in the art would have recognized that applying the known technique of Benesh would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 6 and 17:  Cheng discloses the system of claim 4, wherein the simulation component is further configured to generate predicted performance metrics for the industrial control project based on results of the simulation, and generate a recommendation of a modification to the industrial control project predicted to bring a value of one of the performance metrics within a defined range (See paragraphs 42 and 58–59, wherein parameter tuning and equipment replacement recommendations are disclosed in response to digital twin simulation; see also paragraphs 25 and 33, wherein solution optimization is disclosed).
Claim 7:  Cheng discloses the system of claim 6, wherein the defined range is specified by a functional design specification stored on a customer repository of the cloud platform (See paragraph 59, wherein standard and gold standard value states are specified, and wherein the element reciting a design specification stored on a customer repository does not patentably limit the claimed system, and as a result, is afforded limited patentable weight as nonfunctional descriptive material).
Claims 8 and 18:  Cheng discloses the system of claim 4, wherein the user interface component is further configured to generate a virtual reality presentation of the virtualized plant that visualizes the simulation within a three-dimensional virtual reality environment, and to render the virtual reality presentation on a client device (See paragraphs 55–56 and 58–59, wherein 3D modeling of a system is visualized for a user; and see FIG. 13 and paragraph 80, wherein client devices are disclosed).
Claim 12:  Cheng discloses the system of claim 1, further comprising a device interface component configured to receive operational data from industrial assets that make up the industrial automation system, and to update the digital twin based on the operational data (See paragraphs 74–75, wherein usage data is utilized to update the model).

Claims 9–11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 2019/0163215) in view of Benesh et al. (U.S. 2019/0138667), and in further view of Ashish et al. (WO 2021/165524).
Claim 9:  As disclosed above, Cheng and Benesh disclose the elements of claims 1 and 4.  Although Cheng and Benesh disclose a user interface component configured to receive via a cloud platform (See citations above), Cheng and Benesh do not, however, expressly disclose the remaining elements of claim 9.
Ashish discloses functionality to receive indications of approvals from one or more authorized users of the system, and to maintain records of the approvals on the platform in association with the project (See pg. 18, l. 34–pg. 19, l. 13, wherein approvals are received and maintained in a blockchain; see also pg. 19, l. 36–pg. 20, l. 17).
As disclosed above, Cheng discloses a system directed to modeling assets within a building system, and Benesh discloses a system directed to modeling project elements for managing a project.  Ashish discloses a system directed to managing asset models.  Each reference discloses a system directed to modeling systems.  The technique of utilizing approval tracking is applicable to the systems of Cheng and Benesh as they each share characteristics and capabilities; namely, they are directed to systems modeling.
One of ordinary skill in the art would have recognized that applying the known technique of Ashish would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Ashish to the teachings of Cheng and Benesh would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate systems modeling into similar systems.  Further, applying approval tracking to Cheng and Benesh would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved management.
Claim 10:  Cheng discloses the system of claim 9, further comprising a device interface component configured to deploy the industrial control project to the one or more industrial devices from the cloud platform for execution (See paragraphs 67–68, wherein simulation outputs are provided to system control units).
Claim 11:  Cheng and Benesh do not, however, expressly disclose the elements of claim 11.
Ashish discloses functionality configured to prevent deployment of the industrial control project to the one or more industrial devices until the approvals from the one or more authorized users are received for the industrial control project (See pg. 18, l. 34–pg. 19, l. 13, wherein transaction management conditions include requisite approvals prior to asset modification deployment; see also pg. 19, l. 36–pg. 20, l. 17).
One of ordinary skill in the art would have recognized that applying the known technique of Ashish would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 9.  

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure:
Chapin (U.S. 2020/0118053) discloses a system directed to managing asset performance using digital twin models; and
Finbak et al. (WO 2019/211288) discloses a system directed to managing operational problems using digital twin modeling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623